Gaynor, J.:
' While the plaintiff was planing barrel staves on a steam planing ' machine-one of them drew his hand into the planing knives by a sudden jerk. The knives came up through the table. The questions submitted to'the jury were whether the knives should have been guarded, except the. space necéssary for the board to go through, and, if so, whether the plaintiff had assumed the risk caused by the absence of such a guard. There -was evidence that the guayd was practicable and in use. Section 81 of the Labor Law • requires that certain machinery, including “ planers ”, shall be properly guarded ; and section 3 .of chapter 600 of the .Laws of 1902 (commonly called the employers’- liability act), makes the question of the assumption of risk caused by the absence of such guard one of fact. The jury and the learned trial judge seem to have correctly decided the case.
The judgment and order should be affirmed.
Present—r Hirschberg, P. J., Woodward, Jenks, Hooker and Gaynor, J J. '
Judgment and order unanimously affirmed, with costs.